Citation Nr: 0113468	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  00-16 247A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a higher initial rating for left shoulder 
capsulitis, currently evaluated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from October 1959 to October 
1962.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
left shoulder capsulitis and assigned a 10 percent 
evaluation, effective from August 14, 1998.  A notice of 
disagreement was received in July 1999.  By rating decision 
in August 1999, the RO increased the rating to 20 percent 
disabling, effective from June 8, 1999.  A statement of the 
case was issued in June 2000, and a substantive appeal was 
received in August 2000.  The veteran testified at a Board 
videoconference hearing in January 2001. 


FINDINGS OF FACT

1.  Prior to June 8, 1999, the veteran's service-connected 
left (minor) shoulder capsulitis was manifested by limitation 
of motion at the shoulder level.  

2.  From June 8, 1999, the veteran's service-connected left 
(minor) shoulder capsulitis has been manifested by limitation 
of motion midway between the side and shoulder level. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 20 percent rating (but 
no higher) prior to June 8, 1999, for the veteran's service-
connected left (minor) shoulder capsulitis have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, Codes 5201 
(2000). 

2.  The criteria for entitlement to a disability rating in 
excess of 20 percent from June 8, 1999, for the veteran's 
service-connected left (minor) shoulder capsulitis have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, Codes 
5201 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS. 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation.  The record includes a VA 
examination report and numerous VA outpatient treatment 
records, all of which the Board finds to be adequate for 
rating purposes, as well as the veteran's hearing testimony.  
The veteran has submitted additional evidence and indicated 
at the January 2001 Board hearing that he was waiving 
preliminary RO review of that evidence.  No additional 
pertinent evidence has been identified by the veteran, and he 
has indicated that all of his treatment has been with VA.  
The Board therefore finds that the record as it stands is 
complete and adequate for appellate review.  

Further, the veteran and his representative have been 
adequately notified of the applicable laws and regulations 
which set forth the criteria for entitlement to assignment of 
a higher disability rating.  The Board concludes that the 
discussions in the rating decision and statement of the case 
have informed the veteran and his representative of the 
information and evidence necessary to warrant entitlement to 
the benefit sought, and there has therefore been compliance 
with VA's notification requirement.  The Board therefore 
finds that the record as it stands is adequate to allow for 
equitable review of the veteran's claim and that no further 
action is necessary to meet the requirements of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet.App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of he result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet.App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been implemented.

The veteran's appeal originates from the February 1999 rating 
decision which established service connection for left 
shoulder disability, described for rating purposes as left 
shoulder capsulitis.  By that determination, the RO assigned 
a 10 percent rating, effective August 14, 1998.  By rating 
decision in August 1999, the RO increased the rating to 
20 percent disabling, effective from June 8, 1999.  In such a 
case where the appeal arises from the initial assignment of a 
disability evaluations, the severity of the disability at 
issue are to be considered during the entire period from the 
initial assignment of the disability rating to the present 
time. See Fenderson v. West, 12 Vet.App. 119 (1999).

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In order to 
evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet.App. 589, 594 (1991).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

In August 1998, the veteran filed his claim for service 
connection for left shoulder disability.  Service connection 
was subsequently established for left shoulder disability 
based on service medical records which document complaints 
and treatment related to a lifting injury.  

In connection with his service connection claim, the veteran 
as afforded a VA examination in December 1998.  The veteran 
complained of shoulder pain over the previous few months.  
Clinical examination revealed no deformity of the upper 
extremities.  It was reported that he elevated both shoulders 
to 140 degrees.  Abduction was to 90 degrees bilaterally.  
Abduction against resistance caused some pain in the left 
shoulder, but there was no evidence of weakness.  Lifting 
exercises elicited complaints of pain, but no evidence of 
fatigue in the left shoulder.  

A June 1999 VA outpatient report shows active range of motion 
of the left shoulder was to 90 degrees, shoulder abduction 
was to 60 degrees, and internal rotation was to 20 degrees.  
External rotation was within normal limits.  It was reported 
that ongoing pain and limitation of the left shoulder had 
resulted in increased difficulty accomplished activities of 
daily living such as dressing and bathing.  Other outpatient 
reports in the same time period document complaints of left 
shoulder pain with similar ranges of motion.  A November 2000 
VA outpatient report documents a left shoulder injection for 
treatment of pain.  On examination, range of motion was 
described as somewhat reduced in internal and external 
rotation.  The left shoulder was slightly tender.  It was 
reported that an x-ray was compatible with early 
osteoarthritis. 

The veteran offered testimony in January 2001 to the effect 
that his left shoulder disability caused difficulty in 
dressing and undressing.  He also reported problems with 
daily chores such as lifting and yardwork.  The veteran also 
reported periodic flare-ups after extended use, such as 
shoveling snow.  

The veteran also testified at the January 2001 Board hearing 
that he was right-handed.  Therefore, the service-connected 
disability in this case involves his minor shoulder.  The 
pertinent rating criteria in the present case are set forth 
in Diagnostic Code 5201 for limitation of motion of the arm.  
Under this Code, a 20 percent rating is warranted for 
limitation of motion of the minor arm at shoulder level or 
when limited to midway between the side and shoulder level.  
The next higher rating of 30 percent is warranted for 
limitation of motion to 25 degrees from the side.

After reviewing the evidence, the Board finds that the 
criteria for a 20 percent rating were arguably met prior to 
June 8, 1999.  In this regard, certain reported motions, such 
as abduction to 90 degrees, could be interpreted as showing 
motion limited to shoulder level.  See 38 C.F.R. § 4.71, 
Plate I.  However, the clear preponderance of the evidence is 
against entitlement to a rating in excess of 20 percent at 
any time pertinent to the appeal period; that is, either 
before or after June 8, 1999.   

It appears from the evidence that the most restricted motion 
has been abduction which was reported to be limited to 60 
degrees in June 1999.  However, this does not approximate the 
25 degrees required for the next higher rating of 30 percent 
for a minor shoulder.  Moreover, even considering additional 
functional loss due to pain, the Board is unable to conclude 
that motion is limited to 25 degrees from the side.  The 
evidence simply does not show that the diagnostic criteria 
for a rating in excess of 20 percent have been met.  The 
Board acknowledges the veteran's contentions and testimony.  
While the Board does not doubt that the disability causes 
significant impairment, the Board is bound by the criteria 
for rating the disability as set forth by regulation.  Under 
the circumstances, the evidence is against assignment of a 
rating in excess of 20 percent. 

The Board notes here that some evidence suggests arthritis of 
the left shoulder so as to call for consideration of 
Diagnostic Code 5003.  However, that Code calls for rating 
under limitation of motion criteria in a case such as this.  
Diagnostic Code 5200 does not appear to apply as there is no 
evidence of ankylosis.  Further, There is no evidence of loss 
of the head of the shoulder, nonunion  or fibrous union, and 
consideration of Code 5202 would therefore not benefit the 
veteran.  Likewise, consideration of Code 5203 would not be 
of benefit to the veteran as a 20 percent rating is the 
highest available rating under that Code.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified at 38 
U.S.C. § 5107), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 


ORDER

Entitlement to a 20 percent rating prior to June 8, 1999, is 
warranted.  To this extent, the appeal is granted. 

Entitlement to a rating in excess of 20 percent, either prior 
to or from June 8, 1999, is not warranted.  To this extent, 
the appeal is denied. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 


